         Case
          Case6:19-ap-01111-SY
               6:19-ap-01111-SY Doc
                                 Doc3-1
                                     8 Filed
                                         Filed07/30/19
                                               07/29/19 Entered
                                                         Entered07/30/19
                                                                   07/29/1913:38:45
                                                                            14:53:12 Desc
                                                                                      Desc
                                  Main
                                   AP-Summons
                                       Document PagePage1 1ofof4 6


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Brandon J Iskander
Shulman Hodges & Bastian LLP
3550 Vine Street Ste 210
Riverside, CA 92507
951−275−9300




Plaintiff or Attorney for Plaintiff

                                          UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA − RIVERSIDE
In re:

                                                                              CASE NO.:    6:19−bk−10263−SY

George W. Nasr                                                                CHAPTER:     7


                                                                              ADVERSARY NUMBER:         6:19−ap−01111−SY
                                                               Debtor(s).

Lynda T. Bui


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Pin Hsu                                                                              PROCEEDING [LBR 7004−1]
(See Attachment A for names of additional defendants)
                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
08/28/2019. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                October 24, 2019
             Time:                09:30 AM
             Hearing Judge:       Scott H. Yun
             Location:            3420 Twelfth St., Crtrm 302, Riverside, CA 92501



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case6:19-ap-01111-SY
            6:19-ap-01111-SY Doc
                              Doc3-1
                                  8 Filed
                                      Filed07/30/19
                                            07/29/19 Entered
                                                      Entered07/30/19
                                                                07/29/1913:38:45
                                                                         14:53:12 Desc
                                                                                   Desc
                               Main
                                AP-Summons
                                    Document PagePage2 2ofof4 6


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: July 29, 2019




                                                                                        By:        "s/" Cynthia Potier
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case6:19-ap-01111-SY
            6:19-ap-01111-SY Doc
                              Doc3-1
                                  8 Filed
                                      Filed07/30/19
                                            07/29/19 Entered
                                                      Entered07/30/19
                                                                07/29/1913:38:45
                                                                         14:53:12 Desc
                                                                                   Desc
                               Main
                                AP-Summons
                                    Document PagePage3 3ofof4 6



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
Lynda T. Bui                                                                 Pin Hsu
                                                                             Lorin Mansour
                                                                             Western Resources Title Company
                                                                             Lawyers Title Company
                                                                             Rick O'Hara & Associates, Inc.
                                                                             KAM Financial & Realty, Inc.
                                                                             Associated Brokers Orange County Two Inc. dba Ashwill
                                                                             Associates




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                             ATTACHMENT A
            Case 6:19-ap-01111-SY                   Doc 8 Filed 07/30/19 Entered 07/30/19 13:38:45                                    Desc
                                                     Main Document    Page 4 of 6


                                    PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
100 Spectrum Center Drive, Suite 600, Irvine, CA 92618

A true and correct copy of the foregoing document entitled (specify): SUMMONS AND NOTICE OF STATUS
CONFERENCE IN ADVERSARY PROCEEDING, COMPLAINT, EARLY MEETING OF COUNSEL, AND JUDGE’S
STATUS CONFERENCE INSTRUCTIONS WITH JOINT STATUS REPORT EXHIBIT A will be served or was served (a)
on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 30, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

CHAPTER 7 TRUSTEE/PLAINTIFF: Lynda T. Bui (TR) trustee.bui@shbllp.com, C115@ecfcbis.com
COUNSEL FOR THE CHAPTER 7 TRUSTEE/PLAINTIFF: Brandon J Iskander biskander@shbllp.com,
avernon@shbllp.com
INTERESTED PARTY: United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov

                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) July 30, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 30, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Judge’s Copy – Via Personal Delivery
Honorable Scott H. Yun
United States Bankruptcy Court
3420 Twelfth Street
Bin Outside of Courtroom 302
Riverside, CA 92501
                                                                                          Service information continued on attached page.


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


  July 30, 2019                Anne Marie Vernon                                                 /s/ Anne Marie Vernon
  Date                                   Printed Name                                            Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 6:19-ap-01111-SY                   Doc 8 Filed 07/30/19 Entered 07/30/19 13:38:45                                    Desc
                                                     Main Document    Page 5 of 6


                                                            U.S. MAIL SERVICE LIST

Defendant Individually and as Trustee for the
The Pin Hsu Trust dated May 30, 2018
Pin Hsu
5782 Spa Drive
Huntington Beach, CA 92647-2027

Defendant Individually and as Trustee for the
Ana & Josy Trust
Lorin Mansour
1038 McCall Drive
Corona, CA 92881

Putative Counsel for Defendant Lorin Mansour
Thomas J. Polis, Esq.
Polis & Associates, APLC
19800 MacArthur Boulevard, Suite 1000
Irvine, CA 92612-2433

Defendant
Western Resource Title Company
c/o Tom Wagner, Agent for Service of Process
108 Pacifica Avenue, Suite 300
Irvine, CA 92618

Counsel for Defendant Western Resource Title Company
Mark A. Hiller, Esq.
Hiller & Associates, Attorneys at Law
20062 SW Birch St., Suite 200
Newport Beach, CA 92660

Defendant
Lawyers Title Company
c/o C T Corporation System, Agent for Service of Process
818 West Seventh Street, Suite 930
Los Angeles, CA 90017

Defendant
Rick O’Hara & Associates, Inc.
c/o Jill O’Hara, Agent for Service of Process
2655 First Street, Suite 250
Simi Valley, CA 93065

Defendant
KAM Financial & Realty, Inc.
c/o Khaled El Henawy, Agent for Service of Process
3741 Carmel View Road, Unit 3
San Diego, CA 92130-3550




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 6:19-ap-01111-SY                   Doc 8 Filed 07/30/19 Entered 07/30/19 13:38:45                                    Desc
                                                     Main Document    Page 6 of 6


Defendant
Associated Brokers Orange County Two, Inc. dba
Ashwill Associates
c/o Frederick Spitzkeit, Agent for Service of Process
2100 W. Orangewood Avenue, #110
Orange, CA 92868




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
